Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed June 17, 2022. Claims 1-20 are pending and examined.  This action is Final.
Examiner’s Note: the rejection of the claims is based on the claims as written which are devoted to identifying “anomalous activity” with lots of math detail on how that is identified and none identifying what anomalous activity they are trying to find.  So, based on the claims anything looking at transactions for fraud or any other anomalous activity is valid prior art.  Looking for potential financial institution failure with looking at a substantial percentage of an institutions transactions to detect patterns indicating such a possibility would be a different animal but that is not what was claimed.
Response to Arguments
Applicant’s arguments about the process being too complicated to be performed in the human mind were persuasive.  The amendments made it unrealistic for channels to have very small data sets.  Therefore the 101 rejection was withdrawn.
Applicant’s arguments regarding 103 were less persuasive.  These are broad claims.  For example, “transaction type” From paragraph 23 of the PG-Pub “[0023] The transaction records in the real-time transaction data each include information associated with the transaction that may be used by the message tracking computing device to compute normalized velocity scores, as described herein. For example, a transaction record for a transaction may specify a transaction type (e.g., card not present transaction, card present transaction, online transaction, merchant point-of-sale transaction, etc.),” is open ended only providing examples and literally including ect.  To consider possible transaction type as all transactions from particular location or merchant or bank is not unreasonable given the context. 
The arguments are also focused on “normalized velocity” Le includes velocity.  (see at least Le paragraph 45 last clause of the last sentence being calculated)  Establishing whether there is a deviation requires a mean and thresholds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (USGP 2017/0148,025 A1) in view of Fisher (USPG 2010/0305,993 A1). 
	As per claim 1 Le teaches:  
A message tracking computing device for identifying anomalous activity in real-time, the message tracking computing device comprising at least one processor in communication with at least one memory, (see at least Le paragraph 72) the at least one processor programmed to: 
receive, from a payment processing network, real-time transaction data including a plurality of real-time transaction records, each transaction record associated with a payment transaction conducted over the payment processing network; (see at least Le paragraphs 25-30 Continuously generating profile tables from paragraph 30 is real-time transaction records.)
sort the plurality of real-time transaction records into a plurality of channels, wherein each channel of the plurality of channels represents a different type of transaction wherein each channel includes a plurality of transactions of the corresponding transaction type from a plurality of individuals and a plurality of institutions; (see at least Le paragraph 30  The location sorting includes cross border or not when identifying Zip codes attempting transactions.  The bank identification is a channel of a financial institution.)
for each channel and corresponding type of transaction, compute, in real-time, a normalized velocity score by: 
computing a streaming mean for a subset of transaction records associated with the corresponding channel; (see at least Le paragraphs 31, and 33-37  Deviations being calculated in paragraph 36 require a mean to deviate from to establish what would be considered out of bounds.)
computing a streaming standard deviation for the subset of transaction records; (see at least Le paragraphs 36 and 39  Deviations being calculated in paragraph 36 require a mean to deviate from to establish what would be considered out of bounds.) and 
computing the normalized velocity score based on the streaming mean, the streaming standard deviation, and a transaction ratio for the subset of transaction records; (see at least Le paragraphs 31, 33-37, and 39  Deviations being calculated in paragraph 36 require a mean to deviate from to establish what would be considered out of bounds.)
analyze the computed normalized velocity score for each channel to detect anomalous activity; (see at least Le paragraphs 30-31, 36, 45  Deviations being calculated in paragraph 36 require a mean to deviate from to establish what would be considered out of bounds.  Velocity being calculated was established at the end of paragraph 45)
automatically generate an alert message identifying the anomalous activity; (see at least Le paragraph 37  If an alert is generated blacklisting at least would be a message to deny any further transactions.) and 
transmit the alert message to a remote computing device. (see at least Le paragraphs 31, 37, 39, and 65  In paragraph 65 one of the responses to generating an alert is sending an email which is transmitting an alert message to a remote computing device.)
While Le is not explicit about the analysis being real-time it was known in the art of fraud detection as taught by Fisher. (see at least Fisher abstract, Paragraphs 22, 23, and 56)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
As per claim 2 Le teaches: 
The message tracking computing device of claim 1, wherein to compute a streaming mean, the at least one processor is programmed to: 
compute a time difference between a first time associated with the transaction record and a second time associated with the most recent transaction record in the real-time transaction data before the transaction record; (see at least Le paragraphs 33, 35, and 36)
compute a velocity decay parameter based on the time difference; (see at least Le paragraphs 38 and 46  Comparisons made over time) and 
compute the streaming mean based on the velocity decay parameter. (see at least Le paragraph 38)  
As per claim 3 Le teaches: 
The message tracking computing device of claim 1, wherein the at least one processor is further programmed to: 
compute a mean transaction ratio from the transaction ratios for all the transaction record in the real-time transaction data;  (see at least Le paragraph 30)
compute a transaction ratio standard deviation from the transaction ratios for all the transaction record in the real-time transaction data; (see at least Le paragraph 30) and 
compute a population velocity score for the subset of transaction records based on the mean transaction ratio and the transaction ratio standard deviation. (see at least Le paragraph 30)
As per claim 4 Le teaches: 
The message tracking computing device of claim 1, wherein to transmit the alert message, the at least one processor is programmed to transmit the alert message to at least one of a merchant computing device, an acquirer computing device, an issuer computing device, and a cardholder computing device. (see at least Le paragraph 31 submitted for manual review will be sent to someone’s computing device for them to review it.) 
As per claim 5 Le teaches: 
The message tracking computing device of claim 1, wherein to analyze the computed normalized velocity score for each channel, the at least one processor is programmed to analyze the computed normalized velocity score for each channel within thirty seconds of receipt of the real-time transaction data from the payment processing network. (see at least Le paragraph 33  “seconds after the measurement window has closed”)
As per claim 6 Le teaches: 
The message tracking computer device of claim 1, wherein to analyze the computed normalized velocity score for each channel, the at least one processor is programmed to compare the normalized velocity score for each channel to a model of anomalous activity, wherein the model includes a plurality of weights associated with the normalized velocity scores for each channel of the plurality of channels. (see at least Le paragraphs 56 and 60) 
As per claim 7 Le teaches: 
The message tracking computer device of claim 6, wherein the at least one processor is further programmed to: 
receive a plurality of historical transaction data including a plurality of transaction records associated with an anomalous activity; (see at least Le paragraph 39)
sort the plurality of historical transaction data into the plurality of channels; (see at least Le paragraph 39)
calculate a normalized velocity score for each channel; (see at least Le paragraph 39) and 
generate the model based on the plurality of normalized vector scores. (see at least Le paragraph 39)
As per claim 8 Le teaches: 
The message tracking computer device of claim 1, wherein the plurality of channels includes one or more of ATM transactions, card not present transactions, point-of-sale transactions, quasi transactions, cross-border transactions, approved transactions, and declined transactions. (see at least Le paragraphs 29, 35, 41, and 30  The location sorting includes cross border or not when identifying Zip codes attempting transactions.  The bank identification is a channel of a financial institution.)
As per claim 9 Le teaches: 
A method for identifying anomalous activity in real-time using a message tracking computing device communicatively coupled to a payment processing network, the method comprising: 
receiving, at the message tracking computing device, from the payment processing network, real-time transaction data including a plurality of real-time transaction records, each transaction record associated with a payment transaction conducted over the payment processing network; (see at least Le paragraphs 25-30  Continuously generating profile tables from paragraph 30 is real-time transaction records.)
sorting the plurality of real-time transaction records into a plurality of channels, wherein each channel of the plurality of channels represents a different type of transaction wherein each channel includes a plurality of transactions of the corresponding transaction type from a plurality of individuals and a plurality of institutions; (see at least Le paragraph 30  The location sorting includes cross border or not when identifying Zip codes attempting transactions.  The bank identification is a channel of a financial institution.)
for each channel and corresponding type of transaction, computing, in real-time using the message tracking computing device, a normalized velocity score by: 
computing a streaming mean for a subset of transaction records; (see at least Le paragraphs 31, and 33-37  Deviations being calculated in paragraph 36 require a mean to deviate from to establish what would be considered out of bounds.)
computing a streaming standard deviation for the subset of transaction records; (see at least Le paragraphs 36 and 39  Deviations being calculated in paragraph 36 require a mean to deviate from to establish what would be considered out of bounds.) and 
computing the normalized velocity score based on the streaming mean, the streaming standard deviation, and a transaction ratio for the subset of transaction records; (see at least Le paragraphs 31, 33-37, and 39  Deviations being calculated in paragraph 36 require a mean to deviate from to establish what would be considered out of bounds.)
analyzing, using the message tracking computing device, the computed normalized velocity score for each channel to detect anomalous activity; (see at least Le paragraphs 30-31, 36, 45  Deviations being calculated in paragraph 36 require a mean to deviate from to establish what would be considered out of bounds.  Velocity being calculated was established at the end of paragraph 45)
automatically generating, using the message tracking computing device, an alert message identifying the anomalous activity; (see at least Le paragraph 37  If an alert is generated blacklisting at least would be a message to deny any further transactions.) and 
transmitting, using the message tracking computing device, the alert message to a remote computing device. (see at least Le paragraphs 31, 37, 39, and 65  In paragraph 65 one of the responses to generating an alert is sending an email which is transmitting an alert message to a remote computing device.)
While Le is not explicit about the analysis being real-time it was known in the art of fraud detection as taught by Fisher. (see at least Fisher abstract, Paragraphs 22, 23, and 56)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
As per claim 10 Le teaches: 
The method of claim 9, wherein computing a streaming mean comprises: 
computing a time difference between a first time associated with the transaction record and a second time associated with the most recent transaction record in the real-time transaction data before the transaction record; (see at least Le paragraphs 33, 35, and 36)
computing a velocity decay parameter based on the time difference; (see at least Le paragraphs 38 and 46 Comparisons made over time) and 
computing the streaming mean based on the velocity decay parameter. (see at least Le paragraph 38)
As per claim 11 Le teaches:
The method of claim 9, further comprising: 
computing a mean transaction ratio from the transaction ratios for all the transaction record in the real-time transaction data; (see at least Le paragraph 30)
computing a transaction ratio standard deviation from the transaction ratios for all the transaction record in the real-time transaction data; (see at least Le paragraph 30) and 
computing a population velocity score for the subset of transaction records based on the mean transaction ratio and the transaction ratio standard deviation. (see at least Le paragraph 30)
As per claim 12 Le teaches: 
The method of claim 9, wherein transmitting the alert message comprises transmitting the alert message to at least one of a merchant computing device, an acquirer computing device, an issuer computing device, and a cardholder computing device. (see at least Le paragraph 31 submitted for manual review will be sent to someone’s computing device for them to review it.)
As per claim 13 Le teaches: 
The method of claim 9, wherein analyzing the computed normalized velocity score for each channel further comprises analyzing the computed normalized velocity score for each channel within thirty seconds of receipt of the real-time transaction data from the payment processing network. (see at least Le paragraph 33  “seconds after the measurement window has closed”)
As per claim 14 Le teaches: 
The method of claim 9, wherein analyzing the computed normalized velocity score for each channel further comprises comparing the normalized velocity score for each channel to a model of anomalous activity, wherein the model includes a plurality of weights associated with the normalized velocity scores for each channel of the plurality of channels. (see at least Le paragraphs 56 and 60) 
As per claim 15 Le teaches: 
The method of claim 14 further comprising: 
receiving a plurality of historical transaction data including a plurality of transaction records associated with an anomalous activity; (see at least Le paragraph 39)
sorting the plurality of historical transaction data into the plurality of channels; (see at least Le paragraph 39)
calculating a normalized velocity score for each channel; (see at least Le paragraph 39) and 
generating the model based on the plurality of normalized vector scores. (see at least Le paragraph 39)
As per claim 16 Le teaches: 
The method of claim 9, wherein the plurality of channels includes one or more of ATM transactions, card not present transactions, point-of-sale transactions, quasi transactions, cross-border transactions, approved transactions, and declined transactions. (see at least Le paragraphs 29, 35, and 41)
As per claim 17 Le teaches: 
A tangible computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by a message tracking computing device including at least one processor in communication with a memory, the computer-readable instructions cause the message tracking computing device to: 
receive, from a payment processing network, real-time transaction data including a plurality of real-time transaction records, each transaction record associated with a payment transaction conducted over the payment processing network; (see at least Le paragraphs 25-30  Continuously generating profile tables from paragraph 30 is real-time transaction records.)
sort the plurality of real-time transaction records into a plurality of channels, wherein each channel of the plurality of channels represents a different type of transaction wherein each channel of the plurality of channels represents a different type of transaction wherein each channel includes a plurality of transactions of the corresponding transaction type from a plurality of individuals and a plurality of institutions; (see at least Le paragraph 30  The location sorting includes cross border or not when identifying Zip codes attempting transactions.  The bank identification is a channel of a financial institution.) 
for each channel, compute a normalized velocity score by: 
computing a streaming mean for a subset of transaction records associated with the corresponding channel; (see at least Le paragraphs 31, and 33-37  Deviations being calculated in paragraph 36 require a mean to deviate from to establish what would be considered out of bounds.) 
computing a streaming standard deviation for the subset of transaction records; (see at least Le paragraphs 36 and 39  Deviations being calculated in paragraph 36 require a mean to deviate from to establish what would be considered out of bounds.)
and 
computing the normalized velocity score based on the streaming mean, the streaming standard deviation, and a transaction ratio for the subset of transaction records; (see at least Le paragraphs 31, 33-37, and 39)
analyze the computed normalized velocity score for each channel to detect anomalous activity; (see at least Le paragraphs 30-31, 36, 45  Deviations being calculated in paragraph 36 require a mean to deviate from to establish what would be considered out of bounds.  Velocity being calculated was established at the end of paragraph 45)
automatically generate an alert message identifying the anomalous activity; (see at least Le paragraph 37  If an alert is generated blacklisting at least would be a message to deny any further transactions.) and 
transmit the alert message to a remote computing device. (see at least Le paragraphs 31, 37, 39, and 65  In paragraph 65 one of the responses to generating an alert is sending an email which is transmitting an alert message to a remote computing device.)
While Le is not explicit about the analysis being real-time it was known in the art of fraud detection as taught by Fisher. (see at least Fisher abstract, Paragraphs 22, 23, and 56)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
As per claim 18 Le teaches:
The tangible computer-readable storage medium of claim 17, wherein to compute a streaming mean, the instructions cause the message tracking computing device to: 
compute a time difference between a first time associated with the transaction record and a second time associated with the most recent transaction record in the real-time transaction data before the transaction record; (see at least Le paragraphs 33, 35, and 36)
compute a velocity decay parameter based on the time difference; (see at least Le paragraphs 38 and 46  Comparisons made over time) and 
compute the streaming mean based on the velocity decay parameter.  (see at least Le paragraph 38)
As per claim 19 Le teaches: 
The tangible computer-readable storage medium of claim 17, wherein the instructions further cause the message tracking computing device to: 
compute a mean transaction ratio from the transaction ratios for all the transaction record in the real-time transaction data; (see at least Le paragraph 30)
compute a transaction ratio standard deviation from the transaction ratios for all the transaction record in the real-time transaction data; (see at least Le paragraph 30) and 
compute a population velocity score for the subset of transaction records based on the mean transaction ratio and the transaction ratio standard deviation. (see at least Le paragraph 30)
As per claim 20 Le teaches: 
The tangible computer-readable storage medium of claim 17, wherein the real-time transaction data includes transaction records for transactions conducted over a predetermined period of time using payment cards associated with a predefined range of accounts.  (see at least Le paragraphs 35 “from a particular partner” is a predefined range of accounts, “time range” is a predetermined period of time.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696